Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/054,621, filed on 2-26-16.

Election/Restrictions

3.	Applicant’s election of Species B in the reply filed on 10-10-22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3, 6-8 and 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10-10-22.

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-2, 4-5, 9-10, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0304527 to Wells et al. in view of U.S. Patent No. 883,611 to Barad et al.
Referring to claim 1, Wells et al. discloses a trap including, a bait – at 16, a support – at 5, and an elastic band – at 8 – see elastic material detailed in paragraph [0058], wherein in a set state the support – at 5, supports the elastic band – at 8, in an expanded state – see figures 1-15,
and wherein an attempt at removal, consumption or destruction of the bait – at 16, by an animal, causes the elastic band to contract around the animal to kill the animal – see figures 1-15 and paragraphs [0056] thru [0061], or causes the elastic band to drive a kill mechanism to kill the animal – not required via the “or” clause in the claim. Wells et al. does not disclose the animal removes, consumes or destroys the bait to cause the band to contract around the animal. Barad et al. does disclose the animal removes, consumes or destroys the bait – at g1, to cause the band – at H, to contract around the animal – see figures 1-2 and page 2 lines 45-120. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Wells et al. and add the animal removing, consuming or destroying the bait to actuate the band, so as to yield the predictable result of ensuring the animal is attracted to the device and trigger of the device during use. 
	Referring to claim 2, Wells et al. as modified by Barad et al. further discloses removal, consumption or destruction of the bait by an animal allows the support – at a,a’,b,b’, to collapse, releasing the elastic band – at H, from the expanded state – see figures 1-2 of Barad et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Wells et al. and add the animal removing, consuming or destroying the bait to actuate the band, so as to yield the predictable result of ensuring the animal is attracted to the device and trigger of the device during use. It is recommended that applicant change “the elastic” to - -the elastic band- - in line 2 of the claim.
	Referring to claim 4, Wells et al. as modified by Barad et al. further discloses in a set state, the bait – at 16 of Wells et al. and – at g1 of Barad et al., resists expansion to maintain the support – at 5 of Wells et al. and – at a,b of Barad et al., in a supporting position in which it supports the elastic band – at 8 of Wells et al. and – at H of Barad et al., in the expanded state – see figures 1-15 of Wells et al. and figures 1-2 of Barad et al.
	Referring to claim 5, Wells et al. as modified by Barad et al. further discloses the support includes one or more pivoted arms – at g of Barad et al., secured at one end of each arm by the bait – at g1, to maintain the support in a supporting position in which it supports the elastic band in the expanded state – see at a,b,a4 in figure 1 of Barad et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Wells et al. and add the animal removing, consuming or destroying the bait to actuate the band, so as to yield the predictable result of ensuring the animal is attracted to the device and trigger of the device during use.
	Referring to claim 9, Wells et al. as modified by Barad et al. further discloses the bait – at 16, is positioned within a housing – at 2 – see figure 6 of Wells et al.
	Referring to claim 10, Wells et al. as modified by Barad et al. further discloses the bait – at 16, is supported at such a distance from the elastic band – at 8, that the elastic band contracts around the animal to kill the animal when the trap is triggered – see figures 1-15 and paragraphs [0056] thru [0061], by removal, consumption or destruction of the bait – see figures 1-2 and page 2 lines 45-120. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Wells et al. and add the animal removing, consuming or destroying the bait to actuate the band, so as to yield the predictable result of ensuring the animal is attracted to the device and trigger of the device during use.
	Referring to claim 12, Wells et al. as modified by Barad et al. further discloses the trap includes one or more drag-inducing features to assist aerial distribution and/or orientation – see at 11-15 and 20-22 in figures 1-15 of Wells et al. Further, it is noted that applicant has not positively recited aerial distribution in the claims.
	Referring to claim 20, Wells et al. as modified by Barad et al. further discloses the trap is configured to be deployed in the set state to ground level from an aircraft in flight and remain in
the set state under shock loads imposed by landing at ground level – see figures 1-15 of Wells et al. where the device of Wells et al. is at least capable of performing these intended use/functional limitations in an apparatus claim in that the device of Wells et al. is of a size where it can be readily deployed from an aircraft and is capable of remaining in a set state under loads/forces in that the portion of the trigger – at 6 to actuate the device is protected in the device as seen in figures 1-15. 
	Claim(s) 11 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al. as modified by Barad et al. as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2009/0282727 to Bell.
Referring to claim 11, Wells et al. does not disclose each animal trap is formed substantially or entirely from biodegradable materials. Bell does disclose each trap is formed
substantially or entirely from biodegradable materials — see for example paragraphs [0044] and
[0045]. Therefore it would have been obvious to one of ordinary skill in the art to take the
device of Wells et al. as modified by Barad et al. and add the trap formed at least substantially of biodegradable materials as disclosed by Bell, so as to yield the predictable result of allowing of the trap to be environmentally friendly.
Referring to claim 18, Wells et al. as modified by Barad et al. and Bell further discloses the elastic band is made from natural rubber – see paragraph [0058] of Wells et al. Wells et al. as modified by Barad et al. does not disclose the elastic band is made from a biodegradable rubber. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Wells et al. as modified by Barad et al. and Bell and add the elastic band being made from a biodegradable material as claimed, so as to yield the predictable result of making the device more environmentally friendly as desired. 
Referring to claim 19, Wells et al. as modified by Barad et al. and Bell further discloses at least part of the trap is formed from a biodegradable moldable polymer material – see moldable polymer material detailed in paragraph [0098] of Wells et al. and the biodegradable material detailed in paragraphs [0044] and [0045]. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Wells et al. as modified by Barad et al. and add the trap formed at least substantially of biodegradable materials as disclosed by Bell, so as to yield the predictable result of allowing of the trap to be environmentally friendly.

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following patents are cited to further show the state of the art with respect to animal traps in general:
	U.S. Pat. No. 4,662,102 to Marcolina – shows animal trap
	U.S. Pat. No. 5,062,237 to Kitagawa et al. – shows animal trap
	U.S. Pat. No. 5,501,031 to Heilesen – shows animal trap
	U.S. Pat. No. 5,746,020 to Fiore et al. – shows animal trap
	U.S. Pat. No. 5,956,891 to Lee – shows animal trap
	U.S. Pub. No. 2005/0284015 to Greisman – shows animal trap
	U.S. Pub. No. 2009/0313879 to Vasyl – shows animal trap

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643